Exhibit 99.1 Delta: State of the Airline Richard Anderson Chief Executive Officer Delta: Building a Better Airline Ed Bastian President 2 Delta:Building A Better Airline Higher revenues plus solid cost performance drive $2.6 billion year-over-year improvement in profitability for 2010 Aggressively reducing debt using ~$2 billion annual free cash flow Addressing gaps in customer product, technology, facilities and fleet is key to generating superior revenues and returns Note:All results exclude special items A successful 2010 with room to improve in 2011 Derisking the business through balance sheet improvements While making long-term investments in the business 3 Meeting Our Commitments Led To Successful 2010 •Improve financial performance Increased pre-tax income $2.6 billion and operating margin 8 points •Complete merger integration and deliver $1.3 billion in synergies Technology integration complete, single operating certificate achieved and $1.5 billion in synergies realized •Reallocate our fleet across the integrated network Matched supply with demand, improved margins and reduced fleet by 90 aircraft •Enhance the quality of our product Initiated $1 billion product investment, revamped delta.com, and broke ground on new JFK terminal •Maintain best-in-class cost structure Kept consolidated ex-fuel unit costs flat to 2009 and consistent with 2007 levels •Use free cash flow to aggressively reduce debt Reduced adjusted net debt from $17 billion to $15 billion •Target 10% return on invested capital Will earn 10% ROIC in 2010 What We Said What We Did ü ü ü ü ü ü ü 4 December Quarter In Line With Expectations December Quarter 2010 Operating margin 6 - 7% Fuel price Total unrestricted liquidity $5.3 billion December Quarter 2010 vs.
